UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PRINCE D. SCOTT,

                                  Plaintiff,
                                                                     No. l 9-CV-1879 (KMK)
                          V.
                                                                    ORDER OF DISMISSAL
 WESTCHESTER COUNTY, et al.,

                                  Defendants.

KENNETH M. KARAS, United States District Judge:

        On October 9, 2019, pursuant to the Court's instructions in the Order of Service,

Defendants in this Action identified several John Doe Defendants implicated in Plaintiffs

Complaint, and on October 10, 2019, the Court instructed Plaintiff to file an amended complaint

including the newly identified individual Defendants. (See Dkt. No . 11.) Plaintiff never filed an

amended complaint. Moreover, although the Clerk of Court attempted to mail the Court's

October 10 Order to Plaintiff, (Dkt. (entry for Oct. 10, 2019)), that mail was returned as

undeliverable, (Dkt. (entry for Nov. 8, 2019)). Other communications have also been returned as

undeliverable. (See Dkt. (entries for Nov. 22, 2019; Dec. 6, 2019; Jan. 22, 2020)). Plaintiff was

advised of his obligation to promptly submit a written notification to the Court in the event that

his address changed, and that failure to do so may result in dismissal of the case. (See Order of

Service 2 ("Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.") (Dkt. No . 7).)

        On December 18, 2019, the Court the Court issued an Order directing Plaintiff to show

cause within 30 days as to why this case should not be dismissed for failure to prosecute. (Order

to Show Cause (Dkt. No . 28).) A copy of the Order was sent to Plaintiff at the address listed on

the docket. (See Dkt. (entry for Dec. 18, 2019).) The mail was returned to the Clerk of the Court
as undeliverable. (See Dkt. (entry for Jan. 22, 2020).) To date, Plaintiff has not responded to the

Order to Show Cause or otherwise communicated with the Court. Accordingly, the Court

dismisses the Action for failure to prosecute.

        This Court has the authority to dismiss a case for failure to prosecute. See Fed. R. Civ. P.

41(b). Rule 4l(b) of the Federal Rules of Civil Procedure provides that a case may be

involuntarily dismissed if a plaintiff "fails to prosecute or to comply with these rules or a court

order." Although Rule 41 (b) expressly addresses a situation in which a defendant moves to

dismiss for failure to prosecute, it has long been recognized that a district court has the inherent

authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall :S Sec. Analyst, Inc.,

239 F.3d 206, 209 (2d Cir. 2001) (citing Linkv. Wabash R.R. Co., 370 U.S. 626,630 (1962)).

       While dismissal under Rule 41 (b) is subject to the sound discretion of the district courts,

see US. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250-51 (2d Cir. 2004), the Second

Circuit has stated that a Rule 41 (b) dismissal is a "harsh remedy to be utilized only in extreme

situations," LeSane, 239 F.3d at 209 (internal quotation mark omitted) (quoting Theilmann v.

Rutland Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972)). However, it has also stated that the

authority to invoke dismissal for failure to prosecute is "vital to the efficient administration of

judicial affairs and provides meaningful access for other prospective litigants to overcrowded

courts." Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982).

       Before exercising its discretionary authority to dismiss for failure to prosecute, a district

court should consider the following factors:

       [ 1] the duration of the plaintiff's failures, [2] whether plaintiff had received notice
       that further delays would result in dismissal, [3] whether the defendant is likely to
       be prejudiced by further delay, [4] whether the district judge has take[n] care to
       strik[ e] the balance between alleviating court calendar congestion and protecting a
       party 's right to due process and a fair chance to be heard ... and [5] whether the
       judff has adequately assessed the efficacy of lesser sanctions.


                                                  2
Hardimon v. Westchester County, No. 13-CV-1249, 2014 WL 2039116, at *1 (S.D.N.Y. May 16,

2014) (alterations in original) (quoting LeSane, 239 F.3d at 209). No single factor is dispositive.

See LeSane, 239 F.3d at 210; Hardimon , 2014 WL 2039116, at *1.

        The Court concludes that these factors weigh in favor of dismissal of this Action.

Plaintiff was advised of his obligation to promptly submit a written notification to the Court in

the event that his address changed, and that failure to do so may result in dismissal of the case.

(See Order of Service 2 (" Plaintiff must notify the Court in writing if his address changes, and

the Court may dismiss the action if Plaintiff fails to do so.").) Nonetheless, Plaintiff has not

provided the Court with an updated address. (See Dkt. (entries for Nov. 22, 2019; Dec. 6, 2019;

Jan. 22, 2020) (all noting mail was returned to the Clerk of the Court as undeliverable)) . Plaintiff

has not communicated with the Court regarding this Action since March 27, 2019, when Plaintiff

filed his Application to proceed in forma pauperis ("IFP"). (Se e Dkt. No. 3.) The Court' s Order

to Show Cause, mailed to Plaintiff on December 18, 2019, indicated that Plaintiff's failure to

show cause within 30 days would result in the Court dismissing the case with prejudice without

further notice. (Order to Show Cause.) That Order was then returned to the Court when sent to

Plaintiff's address listed on the docket. (See Dkt. (entry for Jan. 22 , 2020).)

       Accordingly, Plaintiff's case is dismissed without prejudice for failure to prosecute. See,

e. g. , Mena v. City of New York, No . 15-CV-3707, 2017 WL 6398728 , at *2 (S .D.N.Y. Dec. 14,

2017) (noting that "a pro se plaintiff is not exempt from complying with court orders and must

diligently prosecute his case"); Capogrosso v. Troyetsky, No. 14-CV-381 , 2015 WL 4393330, at

*5 (S.D.N.Y. July 17, 2015) (finding the fact that the plaintiff "has not responded to efforts to

contact her" weighs in favor of dismissal for failure to prosecute); Savatxath v. City of

flingh(fmton 1 No. 12-CV-1492, 2013 WL4805767, at *1 (N .D.N.Y. Sept. 9, 2013) (dismissing


                                                  3
case for failure to prosecute after the plaintiff "neglected to comply with an order ... requiring

him to notify the court ... as to why th[ e] action should not be dismissed for failure to

prosecute"); Smalls v. Banko/N Y , Nos. 05-CV-8474, 07-CV-8546, 2008 WL 1883998, at *4

(S.D.N.Y. Apr. 29, 2008) (dismissing case for failure to prosecute where the court received no

communication from the plaintiffs for nearly two months) ; Robinson v. United States, No . 03-

CV-1001 , 2005 WL 2234051 , at *2 (S.D.N.Y. Sept. 8, 2005) ("Only the Plaintiff can be

responsible for notifying the court and the Defendant of his updated address, and Plaintiffs

failure to do so has made it impossible to provide him any notice.").

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated: January 'JS , 2020
       White Plains, New York




                                                  4
